Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8-12, 16, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0030939 by Roy et al. (Roy).
With respect to claim 1
receive a first request for a first communication session message, wherein the first request is protocol- neutral and was converted from a first protocol-specific message; (Paragraph 39-43, 50 – client request for a session with a particular system, such as exemplary mail systems, in a protocol specific message (such as WAP, POP, IMAP, HTTP) is converted into a protocol-neutral message (common interface protocol).  Protocol engine module receives the message in the common interfaced protocol form)
apply a protocol-neutral rule to the first request (Paragraph 56, flow controller uses identifiers and parameters from the request to identify an appropriate handler. Paragraph 87-90 – additionally configuration files can further define processing rules); and 
send, via a protocol-neutral bus, a first offer for the first communication session message to a first edge server based on an identifier in the first request (Paragraph 56 – flow controller uses identifiers and parameters from the request to identify an appropriate handler), wherein the first offer is protocol-neutral and is converted to a second protocol-specific message (Paragraph 42, 43, Fig. 3  - communications between the front end and protocol engine module which includes the handlers is through the common interface protocol, thus forming a protocol neutral bus,  Paragraphs 94-96, Fig. 7 one embodiment for handling the client request includes the use of protocol specific handlers to retrieve data from specific systems.  Data retrieved will be converted back into common format for returning to the client).
With respect to claim 4, Roy teaches the system of claim 1, wherein the first protocol-specific message and the second protocol-specific message use the same protocol. (Paragraphs 39-44)
With respect to claim 6, Roy teaches the system of claim 1, wherein the identifier in the first request is an identifier for a user and wherein the microprocessor-readable and -executable instructions further cause the microprocessor to: send the first offer for the first communication session message to 
With respect to claim 8, Roy teaches the system of claim 1, wherein the protocol-neutral rule uses one or more identifiers associated with at least one of a plurality of user communication endpoints and a plurality of users, and wherein the first offer for the first communication session message comprises the one or more identifiers. (Paragraph 56, 57, 87-90)
With respect to claim 9, Roy teaches the system of claim 1 wherein a subscription message sent from the first edge server comprises the identifier, wherein the first offer is sent to the first edge server based on the first subscription message with the identifier. (Paragraph 56, 57, 87-90)
With respect to claim 10, Roy teaches the system of claim 1, wherein the microprocessor-readable and -executable instructions further cause the microprocessor to: receive, from a plurality of edge servers, a plurality of subscription messages, wherein the plurality of subscription messages comprises an identifier of a group of users and wherein the first offer is sent to the plurality of edge servers based the identifier of the group of users. (Paragraph 44)
With respect to claim 11
Claims 12, 16, 17, 18, 19, and 20 are similar in scope to claims 1, 6, and 8-11 and are rejected based on the same rationale. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 13-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of US 2007/0019622 by Alt et al. (Alt).
With respect to claim 2
However, Alt teaches there is need for converting certain specific protocols that include accept messages, such as SIP to PTSN, SIP to H.323.  Alt provides a mechanism for these conversions (Paragraph 18, 43-44 and 73).  Applying one these protocols to the structure of Roy would lead to an accept message being translated to the common interface protocol, and sent to the appropriate edge server (handler).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include protocols that use accept messages as in Alt as the protocols in the structure of Roy.  Roy explicitly indicates the invention is not to be limited to mail systems (Roy paragraph 39) and Alt suggests it is desirable to bridge across different internet protocol technologies (Alt Paragraphs 3-6). 
With respect to claim 3, Roy as modified teaches the system of claim 2, wherein the accept communication session message for the first communication session was converted from a third protocol-specific message and is converted by the first edge server to a fourth protocol specific protocol-specific message. (Roy 42-44, 94-96 – flow of  message from client to interface to target system  is protocol specific – protocol neutral – protocol specific)
With respect to claim 5, Roy teaches the system of claim 1 , but does not explicitly disclose wherein the first protocol-specific message and the second protocol-specific message use different protocols.
However, Alt teaches there is need for converting certain specific protocols that include accept messages, such as SIP to PTSN, SIP to H.323.  Alt provides a mechanism for these conversions (Paragraph 18, 43-44 and 73).  Applying one these protocols to the structure of Roy would lead to an accept message being translated to the common interface protocol, and sent to the appropriate edge server (handler) which would then translate to a protocol specific message different than the originating protocol specific message. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second protocol specific message in Roy be different than the first protocol specific message as taught in Alt.  Roy explicitly indicates the invention is not to be limited to mail systems (Roy paragraph 39) and Alt suggests it is desirable to bridge across different internet protocol technologies (Alt Paragraphs 3-6).
Claims 13 and 14 are similar in scope to claims 2 and 3 and are rejected based on the same rationale. 
With respect to claim 15, Roy as modified teaches the system of claim 14, wherein the first protocol-specific message and the second protocol-specific message use the same protocol. (Roy Paragraphs 39-44)
Claim 21 is similar in scope to claim 2 and is rejected based on the same rationale. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R LAZARO/Primary Examiner, Art Unit 2455